Citation Nr: 1544993	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  13-33 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from November 1950 to October 1953, April 1954 to April 1963, and August 1963 to September 1971.  The Veteran's spouse died in July 2010.  The Appellant is the Veteran's son. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  A notice of disagreement was received in May 2013, a statement of the case was issued in November 2013 and a VA Form 9 was received in March 2014.  The matter is now handled by the RO in Manchester, New Hampshire.

In June 2015, the Board remanded this claim for additional development.  Unfortunately, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Appellant seeks entitlement to accrued benefits.  

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In June 2014, the Appellant submitted a request for a BVA hearing at his local VA office.  See June 2014 VA Form 21-4138.  In June 2015, the Board remanded this claim to schedule the Appellant for a hearing at his RO.

Of note, a copy of the Board remand mailed to the Veteran was returned as undeliverable in June 2015, with a notation that forward time had expired.  A new address was noted on the returned label.

A Report of General Information from July 2015 indicates that the Appellant was called regarding the scheduling of his hearing.  The Appellant was notified that he would be put on the docket for a September hearing and that a letter would be mailed the following day for confirmation.  See July 2015 Report of General Information.  Unfortunately, the letter confirming the Appellant's hearing was addressed to the same address as the undeliverable June 2015 Board decision, and the hearing notification letter was returned as undeliverable.  As such, the Appellant never received confirmation of the scheduled hearing and he did not appear at his September 2015 scheduled hearing.

The Board notes that the Appellant's mailing address has been updated in the claims file.  Thus, the case should be returned to the RO in order to schedule the Appellant for a hearing, with a notice letter of such hearing sent to Appellant's updated address.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate steps to schedule the Appellant for a hearing at his VA Regional Office before a Veterans Law Judge at the earliest opportunity, following the usual procedures as set forth in 38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. § 20.704 (2015).  

The Appellant should be sent notification at his current, correct address.
 
2.  After the hearing is conducted, or in the event the Appellant withdraws his request for hearing, or fails to appear at the scheduled hearing, the case should be returned to the Board.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



